NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        JUL 5 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JOSE ABEL FIERRO,                               No.    19-16786

                 Plaintiff-Appellant,           D.C. No. 2:13-cv-02173-JJT

 v.
                                                MEMORANDUM*
KEITH SMITH, Security Operations
Administrator at Phoenix Division Director's
Office; et al.,

                 Defendants-Appellees,

and

CHARLES L. RYAN; et al.,

                 Defendants.

                    Appeal from the United States District Court
                             for the District of Arizona
                    John Joseph Tuchi, District Judge, Presiding

                      Argued and Submitted January 13, 2022
                               Pasadena, California

Before: WALLACE and FRIEDLAND, Circuit Judges, and LASNIK,** District
Judge.

             *
                          This disposition is not appropriate for publication and is
not precedent except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
      Jose Abel Fierro, proceeding pro se from prison, brought an action under 42

U.S.C. § 1983 alleging that Arizona Department of Corrections prison officials and

medical providers failed to protect him and denied him adequate medical care in

violation of the Eighth Amendment. As relevant here, Fierro challenges (1) the

district court’s repeated denials of his motions to appoint counsel before eventually

appointing counsel for trial, and (2) the district court’s summary judgment in favor

of Ryan Brower, Dr. Zoran Vukcevic, and Tammie Nash on Fierro’s inadequate

medical care claims. We affirm the district court’s judgment on these issues.1

      1. We review for an abuse of discretion the district court’s denial of a motion

to appoint counsel for an indigent civil litigant. Wilborn v. Escalderon, 789 F.2d

1328, 1331 (9th Cir. 1986). The appointment of counsel under 28 U.S.C.

§ 1915(e)(1) is within “the sound discretion of the trial court and is granted only in

exceptional circumstances.” Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103

(9th Cir. 2004) (quoting Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984)).

A finding of exceptional circumstances requires an evaluation of (1) “the

likelihood of success on the merits,” and (2) “the ability of the petitioner to

articulate his claims pro se in light of the complexity of the legal issues involved.”

Wilborn, 789 F.2d at 1331 (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.



      1
             Fierro raises one additional argument on appeal, which we address in
an opinion filed simultaneously with this memorandum disposition.

                                           2
1983)). Neither factor alone is dispositive; they must be weighed together. Id.

      Fierro argues that the district court erred by failing to articulate its reasons

for denying his motions to appoint counsel.2 In the alternative, he argues that even

if the court had analyzed the relevant factors, its denial of the motions would be an

abuse of discretion. Although the court did not give detailed reasons for denying

Fierro’s motions, the orders nevertheless were responsive to Fierro’s requests and

correctly stated the relevant law. In its first order declining to appoint counsel, the

district court described the standard for exceptional circumstances and concluded

that such circumstances were not present in this case. In later orders, the

magistrate judge gave more detail, explaining that any difficulties Fierro was

experiencing “due to his lack of legal training and limited access to legal

resources” were “the same difficulties that most pro se prisoner litigants face and

d[id] not establish exceptional circumstances.” On two occasions, the magistrate

judge further explained that Fierro “continue[d] to file motions and other

documents in this case, indicating that he is able to present his claims to the

[c]ourt.” Fierro argues that, as in Solis v. County of Los Angeles, 514 F.3d 946,

958 (9th Cir. 2008), the district court’s failure to explain its reasons requires



      2
             Fierro’s first motion to appoint counsel was denied by the district
judge, and his six subsequent motions were referred to and denied by the
magistrate judge. Our references to the “district court” here encompass the
decisions of both the district judge and the magistrate judge.

                                           3
remand. Not so. In Solis, the district court had given no explanation for denying

the plaintiff’s motions to appoint counsel, leaving us unable to determine whether

the denial was an abuse of discretion. Id. In remanding for a new trial on other

grounds, we instructed the district court to reconsider the appointment of counsel

and to provide an explanation for its decision. Id. Here, by contrast, the district

court has provided enough of a rationale to create a record for our review.

      On the merits, the district court’s application of the law was not “illogical,

implausible, or without support in inferences that may be drawn from the record.”

United States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009) (en banc). It was

not necessarily clear that Fierro’s claims had potential merit until after summary

judgment—and the district court appropriately did appoint counsel once it was

apparent that the failure-to-protect claims would go to trial.3 The record also

provides some support for the conclusion that Fierro was ably litigating his claims

pro se, and his failure-to-protect claims were not so complex as to require the

appointment of counsel far in advance of trial. Accordingly, we hold that the

district court did not abuse its discretion by declining to appoint counsel earlier in


      3
              Fierro argues that the eventual appointment of counsel did not cure
the earlier errors because he was prejudiced by having to manage discovery on his
own and by his inability to take depositions. Although we are sympathetic to the
difficulties pro se prisoners face in navigating discovery, “the need for further
factual discovery is not, by itself, sufficient to establish the complexity of the legal
issues.” Wilborn, 789 F.2d at 1331 n.5. Further, Fierro could have asked the court
for permission to take depositions, but he did not do so.

                                           4
this case.

      2. To prevail on an Eighth Amendment claim of inadequate medical care, a

prisoner must show that prison officials were deliberately indifferent to his serious

medical needs. Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014).

Deliberate indifference is established when the prison official “knows of and

disregards an excessive risk to inmate health or safety.” Farmer v. Brennan, 511

U.S. 825, 837 (1994). Mere “difference of medical opinion is insufficient, as a

matter of law, to establish deliberate indifference.” Toguchi v. Chung, 391 F.3d

1051, 1058 (9th Cir. 2004) (alterations omitted) (quoting Jackson v. McIntosh, 90

F.3d 330, 332 (9th Cir. 1996), overruled in part on other grounds by Peralta v.

Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014) (en banc)). “Rather, to prevail on a

claim involving choices between alternative courses of treatment, a prisoner must

show that the chosen course of treatment ‘was medically unacceptable under the

circumstances,’ and was chosen ‘in conscious disregard of an excessive risk to [the

prisoner’s] health.’” Id. (alteration in original) (quoting Jackson, 90 F.3d at 332).

      First, Fierro contends there was a genuine factual dispute about whether

Defendants Vukcevic and Brower provided constitutionally inadequate care by

declining to follow the recommendation of Fierro’s physicians for the treatment of

Fierro’s nerve and back pain. But prison medical officials’ rejection of the opinion

of a specialist or treating physician does not constitute deliberate indifference if it


                                           5
is based on a difference of medical opinion, rather than “for reasons unrelated to

the medical needs of the prisoner.” Hamilton v. Endell, 981 F.2d 1062, 1066 (9th

Cir. 1992), abrogated in part on other grounds as recognized in Est. of Ford v.

Ramirez-Palmer, 301 F.3d 1043, 1045 (9th Cir. 2002). Both Vukcevic and Brower

offered medical reasons for parting ways with the recommendations of the other

doctors. The district court lacked evidence from which to conclude there was a

genuine dispute that the course of treatment chosen by Vukcevic and Brower was

medically unacceptable. See Toguchi, 391 F.3d at 1058.

      Second, Fierro asserts that the decision to reduce his dosage of two pain

medications constituted deliberate indifference. Vukcevic and Brower indicate

they lowered Fierro’s dosages for medical reasons, noting that one of the

medications was not approved for Fierro’s condition, the other could cause

negative side effects, and other pain medications were “better options for chronic

pain.” They also cited concerns about “rampant abuse” and “hoarding” of pain

medications in the broader prison population. Because the decrease in Fierro’s

dosages was based at least in part on individualized, health-based rationales, and

not solely on administrative policy or concerns about broader drug use in the

prison, Fierro has not raised a genuine dispute that Vukcevic and Brower were

deliberately indifferent to his serious medical needs. We therefore affirm the

summary judgment in favor of Defendants Vukcevic and Brower.


                                         6
      Finally, Fierro challenges the district court’s summary judgment in favor of

Defendant Tammie Nash, whom Fierro believed to be the clinical coordinator who

had denied him hand surgery. Nash moved for summary judgment on the basis

that she was not the clinical coordinator and had not been involved in Fierro’s care.

Fierro argues on appeal that the district court should have helped him identify the

proper defendant and given him more time to obtain his full medical records to

identify the relevant clinical coordinator. We conclude that these arguments were

forfeited in the district court. In response to Nash’s motion for summary judgment,

Fierro insisted that Nash was involved in his care and requested his medical

records to prove Nash’s involvement; he did not ask the district court for help

finding a substitute defendant or for more time to identify the clinical coordinator

responsible for his care. We cannot fault the district court for failing to help Fierro

when he did not request the court’s assistance. Accordingly, we affirm the district

court’s summary judgment in favor of Defendant Nash.

      AFFIRMED IN PART.




                                           7